In a negligence action to recover damages for personal injuries, etc., arising out of an intersectional two-car collision, plaintiffs appeal from a judgment of the Supreme Court, Kings County, entered November 5, 1975, in favor of defendants, upon the trial court’s granting of a motion (1) to set aside the verdicts in favor of plaintiffs and (2) to dismiss the complaint. Judgment reversed, with costs, and the jury verdicts are reinstated. The trial court determined, as a matter of law, that the plaintiff driver either did not look, or, having looked, did not see the approaching car in sufficient time to take precautionary steps and that she was therefore negligent. Clearly this was a question of fact, which the jury could, and did, fairly determine in plaintiff’s favor. The relative speeds of the two cars and the respective distances which they traversed were considerations for the jury to weigh in determining fault. Cohalan, Acting P. J., Damiani, Rabin, Titone and Hawkins, JJ., concur.